                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                  3:16-cv-576-FDW

WILLIE T. BOBBITT,                  )
                                    )
            Plaintiff,              )
                                    )
vs.                                 )                                ORDER
                                    )
FNU SCOTT, et al.,                  )
                                    )
            Defendants.             )
____________________________________)

        THIS MATTER is before the Court on Plaintiff’s pro se Letter, (Doc. No. 46), in which

he seeks leave of court to schedule depositions.

        The in forma pauperis statute, 28 U.S.C. § 1915, does not authorize federal courts to

appoint or authorize payment for expert witnesses for prisoners or other indigent litigants.

“[E]xpenditure of public funds [on behalf of an indigent litigant] is proper only when authorized

by Congress.” United States v. MacCollom, 426 U.S. 317, 321 (1976). The plain language of

section 1915 does not provide for the appointment of expert witnesses to aid an indigent litigant.

Pedraza v. Jones, 71 F.3d 194, 196 (5th Cir. 1995). Therefore, a plaintiff must ordinarily bear the

costs of his litigation even in pro se cases. See generally id.; Tabron v. Grace, 6 F.3d 147, 159-60

(3d Cir. 1993) (“as a general rule, indigent litigants bear their own litigation expenses, at least

initially.”).

        Plaintiff seeks leave to take four depositions of non-expert witnesses. The Court prefers

that pro se plaintiffs use interrogatories and discovery requests rather than depositions to obtain

discovery due to safety concerns for the North Carolina Department of Public Safety. Furthermore,

Plaintiff has not shown that he can afford to pay fort he costs of a court reporter or witness fees,

                                                   1
              as he is required to do despite the fact that he is proceeding in forma pauperis. For these reasons,

              Plaintiff’s request to take four depositions of non-expert witnesses is denied at this time.

                      IT IS THEREFORE ORDERED that Plaintiff’s Letter, (Doc. No. 46), is construed as a

              motion for leave to take depositions and is DENIED at this time.


Signed: December 7, 2018




                                                                2
